Citation Nr: 1207018	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-00 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a disability manifested by blurred vision claimed as due to the exposure to ionizing radiation or as secondary to the service-connected post traumatic stress disorder (PTSD).   

2.  Entitlement to service connection for rheumatoid arthritis of the hands and feet claimed as due to the exposure to ionizing radiation.

3.  Entitlement to service connection for claimed pes planus.   

4.  Entitlement to service connection for claimed plantar fasciitis with heel spurs.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran had active military service from April 1953 to March 1957.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from  a July 2008 rating decision by the RO.  

The Board denied the Veteran's claim of service connection for an eye disorder manifested by blurred vision in a January 1998 decision.   

In the July 2008 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for an eye disorder.  In January 2010, the RO reopened the claim and denied it on the merits.   

The Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). Thus, the Board will first determine whether new and material evidence has been submitted.  

If new and material evidence has been received, the Board will reopen the claim and consider entitlement to service connection for a disability manifested by blurred vision on the merits.  Therefore, the issue of whether new and material evidence has been received to reopen the claim of service connection for disability manifested by blurred vision is properly before the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened claim of service connection for a disability manifested by blurred vision and the claims of service connection for rheumatoid arthritis of the hands and feet as due to the exposure to ionizing radiation and service connection for pes planus and plantar fasciitis with heel spurs are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a January 1998 decision, the Board denied the Veteran's claim of service connection for a disability manifested by blurred vision.  The Veteran did not file a timely appeal.   

2.  The evidence added to the record since the January 1998 decision is neither cumulative in nature nor repetitive of that previously considered and relates to an unestablished fact necessary to substantiate the claim.       


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for a disability manifested by blurred vision.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

For applications to reopen a claim based on new and material evidence, VA has a duty to notify the claimant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and the basis upon which the claim for service connection had been previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Regarding the application to reopen the claim of service connection for a disability manifested by blurred vision, in view of the Board's favorable decision to reopen the claim, further discussion of VCAA is not required at this time.


2.  Legal Criteria

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.   

As a general rule, decisions of the Board are final if unappealed.  38 U.S.C.A. §§ 511(a), 7103, 7104(a); 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


3.  Analysis

In a January 1998 decision, the Board denied the claim of service connection for a visual disability.  The Board found that there was no evidence of a visual disability in service or a relationship between any current visual disorder and the Veteran's ionizing radiation exposure during service.  Service connection for a visual disorder was denied.  The Veteran was notified of this decision, but did not perfect an appeal.  38 U.S.C.A. §§ 511(a), 7103, 7104(a); 38 C.F.R. § 20.1100. 

The evidence considered at the time of the decision included the service treatment records; service personnel records; a March 1978 letter from Dr. T.R.; a March 1978 letter from the Department of Navy indicating that the Veteran's radiation dose assessment was 00.900 Roentgen between February 28, 1954 to May 17, 1954; a June 1978 VA examination report; a July 1978 report and a September 1978 letter by Dr. S.G.; letters from the Nuclear Test Personnel Review (NTPR) dated in February 1980, March 1980, April 1980 and May 1980; an April 1990 RO memorandum; a March 1980 statement from Dr. T.B.; a May 1980 letter from Dr. J.C.; the VA examination reports dated in May 1980; private records from Dr. D.B. dated from March 1983 to June 1992; emergency room records from B. Hospital; a VA medical certificate dated in February 1991; a report by Dr. J.R. dated in February 1991; a statement by Dr. L.; an April 1991 statement from a VA physician; the lay statements of the Veteran's spouse dated in 1991; a May 1991 letter from Dr. P.L. of the U.C. Ophthalmology Clinic; the records from U.C. hospital dated in 1991 and 1992; the VA eye clinic treatment records dated in July 1991; statements by Dr. L. dated in August 1991 and March 1992; clinical records by Dr. B. dated from 1991 to 1994; a transcript of the Veteran's hearing before the RO dated in January 1992; the copies of newspaper articles; a March 1992 statement from Dr. J.F. of C. Neurological Associates; a May 1992 letter by Dr. F.; an October 1992 ophthalmologist report by Dr. L.J.; transcripts of depositions dated in 1993; a July 1995 letter from the Defense Nuclear Agency (DNA) indicating that dosimetry data revealed a record dose of 0.400 rem gamma and a probable additional dose of 0.706 rem gamma with an upper bound of 1.5 rem gamma; an October 1995 VA examination report; a July 1997 memorandum from the VA Chief Public Health and Environmental Hazards Officer; and a July 1997 memorandum from the Director of Compensation and Pension.    

In order to reopen this claim, new and material evidence must be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  In October 2005, the Veteran petitioned to reopen.  

The Veteran was afforded a VA eye examination in August 2010 and was diagnosed as having cataracts.  The VA examiner provided a medical opinion as to the etiology of the cataracts.  

Because the evidence was previously addressed by agency decisionmakers, it is neither cumulative nor redundant.  It is material because it addresses an unestablished fact concerning the nature and etiology of the claimed eye disorder.    

Also of record is a December 2007 Radiation Risk Activity Information Sheet completed by the Veteran.  The Veteran provided additional information regarding his radiation exposure in service.  To the extent that this information has not been previously considered by agency decisionmakers, it too is neither cumulative nor redundant.  This evidence is material because it provides additional information concerning the Veteran's assertions of radiation exposure in service.  

Thus, this evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court found that submitting new and material evidence as to one element of service connection was sufficient to reopen the claim without also having to provide evidence with respect to other unestablished elements.

In conclusion, the Board finds that the evidence, specifically the August 2010 VA examination report and the December 2007 Radiation Risk Activity Information Sheet, is new and material for the purpose of reopening the Veteran's previously denied claim of service connection for a disability manifested by blurred vision.


ORDER

As new and material evidence has been received to reopen the claim of service connection for a disability manifested by blurred vision, the appeal to this extent is allowed and is subject to further action as discussed hereinbelow.


REMAND

The Board finds that additional development is necessary before a decision can be made on the merits.  The Veterans Claims Assistance Act of 2000 (VCAA), specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

Regarding the claimed pes planus and plantar fasciitis with heel spurs, the Veteran asserts that the pes planus increased in severity during service when he had a lot of pain in his feet with marching while training.  He indicated that his feet had gotten worse over the years and now were very painful for him in walking or standing.  See the October 2005 statement from the Veteran.  

The service treatment records noted that the Veteran's pes planus was detected upon enlistment examination in April 1953.  The enlistment examination report indicated that the Veteran had pes planus, 2nd degree, asymptomatic, not considered disabling.  

The Veteran is competent to report observable symptoms and a continuity of symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).  This is sufficient evidence to warrant an examination, since there is competent evidence of current disabilities, symptoms in service, and a report of symptoms since service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Thus, on this record, the Board finds that an examination is needed to determine whether the pre-existing bilateral pes planus was aggravated by service.  

The Veteran also asserts that he developed plantar fasciitis and heel spurs in service.  As noted, the Veteran reported having pain n his feet when marching in service.  The record also shows that, after service separation, the Veteran sustained an injury to his feet in July 1988 and that plantar fasciitis was subsequently diagnosed.  See the treatment records from Dr. M.G. which document the July 1988 injury and treatment.  

Thus, on this record, the Board finds that an examination is needed to determine whether the current plantar fasciitis with heel spurs first is due to an injury or other event of the Veteran's period of active service.   

As noted, the Veteran also is seeking service connection for an impairment of visual acuity manifested by blurred vision and rheumatoid arthritis as a result of ionizing radiation.  There is evidence of a current diagnosis of cataracts.  See the June 2010 VA examination report.  

Service connection may be established if a radiation-exposed veteran develops a "radiogenic disease" (one that may be induced by ionizing radiation, either listed at 38 C.F.R. § 3.311(b) or established by competent scientific or medical evidence to be a radiogenic disease), and if the VA Under Secretary for Benefits determines that a relationship does in fact exist between the disease and the veteran's exposure in service.  In this regard, posterior subcapsular cataracts is listed as a radiogenic disease in 38 C.F.R. § 3.311(b)(2).

However, the claimed rheumatoid arthritis is not a radiogenic disease as set forth in 38 C.F.R. § 3.311.  The Veteran also may pursue service connection for rheumatoid arthritis on a direct basis.  Service connection may be established by competent evidence establishing the existence of a medical nexus between the claimed condition and exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Veteran reports being exposed to ionizing radiation during Operation CASTLE, conducted in the Pacific in early 1954.  There already is evidence that the Veteran was exposed to ionizing radiation in service.  

In this matter, the Veteran's participation in a radiation-risk activity was confirmed by letters dated in 1980 from the Department of the Navy and the Defense Nuclear Agency.  The evidence of record shows that the Veteran served on the USS Nicholas which participated in Operation CASTLE.  

The Operation entitled CASTLE involved a six detonation atmospheric nuclear test series carried out from March to May 1954.  

A March 1978 letter from the Department of Navy indicated that the Veteran's dose assessment was 00.900 Roentgen between February 28, 1954 to May 17, 1954.  

A subsequent July 1995 letter from the DNA added that a careful search of dosimetry data had revealed that the Veteran's recorded dose was 0.400 rem gamma with a probable additional dose of 0.706 rem gamma and an upper bound of 1.5 rem gamma.  

On May 8, 2003, the National Research Council (NRC), at the request of Congress, released a report titled "A Review of the Dose Reconstruction Program of the Defense Threat Reduction Agency."  

The report concluded that the methodology used by the DTRA for estimating radiation doses resulted in average doses that were generally valid, although the upper bound values in certain cases had questionable validity.  The affected cases involve veterans who were confirmed or assumed to have been participants in U.S. atmospheric nuclear testing and in the post-war occupation of Hiroshima and Nagasaki.  

Thereafter, DTRA devised new methods for reconstructing dose estimates.  Under these circumstances, the Board believes that a reconstructed dose estimate should be obtained from DTRA.

Regarding the disability manifested by blurred vision, the Board notes that the Veteran was afforded a VA examination in June 2010.  The diagnosis, in pertinent part, was that of cataracts.  

The examiner was asked to provide a medical opinion as to whether the current eye disorder was caused by or aggravated by the service-connected PTSD.  The examiner did not render an opinion as to secondary service connection.  

The VA examiner also did not render an opinion as to whether the Veteran had an eye disorder due to exposure to ionizing radiation in service.  The examiner indicated that a medical statement relating the blurred vision to the radiation exposure was not of record.  

However, the Board notes that the April 1991 statement by a VA physician is of record and indicates that it was very likely that the nuclear explosion in service had caused his visual problems.  

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record. 38 C.F.R. §§ 4.1, 4.2 (2010); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id. 

Accordingly, the RO should schedule the Veteran for a VA eye examination in order to determine whether any currently demonstrated cataracts or other acquired eye disorder including that claimed as being blurry vision is due to his documented exposure to ionizing radiation or other event or injury in service.  

The examiner should review the claims folder including the April 1991 medical statement and also provide a medical opinion as to whether the blurred vision is caused or aggravated by the service-connected posttraumatic stress disorder.  38 U.S.C.A. § 5103A(d). 

The RO should then consider whether further development is required pursuant to 38 C.F.R. § 3.311(a)(3) in light of the examination findings.  If deemed necessary, the RO should follow the development procedures outlined in 38 C.F.R. § 3.311(b), to include referral to VA's Under Secretary for Benefits. 

Regarding the claimed rheumatoid arthritis, the RO should ask the Veteran to submit or identify medical evidence which establishes an association between the claimed rheumatoid arthritis and his exposure to ionizing radiation or another event or incident of service.     

The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent treatment records showing treatment of the claimed disabilities that are not currently of record.      

The RO should make an attempt to obtain any pertinent treatment records identified by the Veteran.  The Veteran also should be informed that he may submit evidence to support his claim.

Accordingly, the remaining matters are REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should take appropriate steps to contact the Veteran and ask him to identify all VA and non-VA medical treatment received for the claimed disabilities.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO request legible copies of all pertinent clinical records that have not been previously obtained and incorporate them into the Veteran's claims file.

The letter should invite the Veteran to submit any pertinent medical evidence in support of his claim, including any evidence of in-service treatment for his claimed disabilities.

The letter should invite the Veteran to submit or identify medical evidence which establishes an association between the claimed rheumatoid arthritis and his exposure to ionizing radiation or other event or injury in service.   

2.  The RO should take all indicated action in order to obtain a revised dose assessment from the DTRA.  This assessment should be prepared under the DTRA's revised methodology that was put into effect after May 8, 2003.

3.  The RO then should afford the Veteran a VA eye examination to determine the nature and likely etiology of any claimed disability manifested by blurred vision.  

The VA claims folder must be made available to the examiner for review in connection with the examination.  All indicated tests also should be performed.  

The examiner should report all diagnoses pertinent to the eye and specifically indicate whether there is a current diagnosis of posterior subcapsular cataracts.  

After examining the Veteran and reviewing the entire record, the examiner should provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any current eye disability is due to the Veteran's documented exposure to ionizing radiation in service or another event or incident of his service.  Attention is invited to the April 1991 medical statement.  

The VA examiner should also provide a medical opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any current disability manifested by blurred vision was caused or aggravated by the service-connected posttraumatic stress disorder. 

A rationale must be provided for all findings and conclusions reached.  The examiner should identify and explain the medical basis for the opinion, identify the pertinent evidence of record, and include any applicable medical treatises referenced.  

If the examiner is unable to render an opinion without resort to speculation, the examiner should explain why and so state.

4.  The RO should then consider whether further development is required pursuant to 38 C.F.R. § 3.311(a)(3) in light of the examination findings.  If deemed necessary, the RO should follow the development procedures outlined in 38 C.F.R. § 3.311(b), to include referral to VA's Under Secretary for Benefits. 

5.  The RO also should afford the Veteran a VA examination to determine the nature and likely etiology of the claimed pes planus and plantar fasciitis with heel spurs.  

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  All indicated tests also should be performed.  

After examining the Veteran and reviewing the entire record, the examiner should provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the pre-existing pes planus was aggravated beyond the natural progression by service.

After examining the Veteran and reviewing the entire record, the examiner should provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the plantar fasciitis with heel spurs is due an injury or another event or incident of his service.  

A rationale must be provided for all findings and conclusions reached.  The examiner should identify and explain the medical basis for the opinion, identify the pertinent evidence of record, and include any applicable medical treatises referenced.  

If the examiner is unable to render an opinion without resort to speculation, the examiner should explain why and so state.  

6.  After completing all indicated development, the RO readjudicate the issues remaining on appeal in light of all the evidence of record.  If any benefits sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and afford him a reasonable opportunity for response. 

Thereafter, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


